—In an action to recover a security deposit on a commercial lease, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Jackson, J.), dated March 20, 2000, as granted that branch of the motion of the defendants 1875-1925 Nostrand Corp., 309-15 East Fordham Road Corp., I. Chera & Sons, and Stanley I. Chera which was pursuant to CPLR 3211 (a) (7) to dismiss the complaint insofar as asserted against the defendants I. Chera & Sons and Stanley I. Chera, granted that branch of the separate motion of the defendants Eli Gindi and Jeffrey R. Gindi which was pursuant to CPLR 3211 (a) (7) to dismiss the complaint insofar as asserted against them, and granted that branch of the cross motion of the defendants One Peach Associates, Inc., Little Peach Realty, and Jay Weiss which was for summary judgment dismissing the complaint insofar as asserted against the defendant Jay Weiss.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The Supreme Court properly dismissed the complaint insofar as asserted against the defendants I. Chera & Sons, Stanley I. Chera, Eli Gindi, and Jeffrey R. Gindi. Those defendants are limited partners and cannot be held liable for the obligations of the partnership absent an allegation that they took part in the control of the business (see, CPLR 3211 [a] [7]; Partnership Law §§ 96, 115; Martinez v City of New York, 262 AD2d 289; Board of Mgrs. v Fairways at N. Hills, 150 AD2d 32; Millard v Newmark & Co., 24 AD2d 333).
Additionally, the Supreme Court correctly granted summary judgment dismissing the complaint insofar as asserted against the defendant Jay Weiss, since the plaintiff did not come forward with any evidence in response to that defendant’s prima facie showing of his entitlement to judgment as a matter of law (see, CPLR 3212 [b]; Alvarez v Prospect Hosp., 68 NY2d 320). Altman, J. P., McGinity, Luciano and H. Miller, JJ., concur.